Citation Nr: 1108001	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for the Veteran's service-connected major depression, rated as 10 percent disabling prior to May 4, 2009 and as 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to September 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2006 and April 2009 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 


FINDINGS OF FACT

1.  Over the course of the entire appeals period, the Veteran's depression has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  The evidence does not show that the veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Over the course of the entire appeals period, the criteria for a 30 percent rating for the Veteran's depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9434 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  Increased Initial Rating for Depression

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is instructive.  After a long appeal, in March 2005 the Veteran was awarded compensation under 38 C.F.R. § 1151 (2010) for loss of use of a creative organ.  In his September 2005 Notice of Disagreement with that decision, the Veteran stated that he suffered from depression secondary to this condition.  He underwent a VA mental disorder examination in January 2006, and was awarded service connection and a 10 percent rating for major depression in an April 2006 rating decision, effective from September 2005.  The Veteran filed a timely Notice of Disagreement with the disability evaluation, and the RO issued a Statement of the Case in October 2006.  The Veteran filed a timely Substantive Appeal, and the RO has since issued two Supplemental Statements of the Case.  

The Veteran's depression has been rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that formula, a 10 percent rating is assigned with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id. 

A 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As outlined above, the RO has already determined that staged ratings are appropriate.  In reviewing the evidence, however, the Board finds that rather than a staged rating, the Veteran's symptomatology warrants a 30 percent rating over the entire appeals period.  

Again, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Here, the medical evidence shows that the Veteran suffers from symptoms consistent with this 30 percent rating.  The Veteran underwent a VA mental disorders examination in January 2006.  At that examination, the examiner reported that the Veteran was clean and adequately dressed and groomed.  The Veteran was pleasant and cooperative with the examiner.  He was alert to time, person, and place, but his mood was depressed and his affect was blunted.  His attention and concentration were described as good, but his memory was only described as fair.  The Veteran's speech was clear and coherent.  He had no hallucinations or delusions, nor was he suicidal or homicidal.  The Veteran's insight and judgment were described as fair, and he exhibited good impulse control.  The Veteran was able to maintain his personal hygiene and activities of daily living.  The Veteran had no obsessive or ritualistic behavior, and he did not suffer from panic attacks.  The examiner diagnosed the Veteran as suffering from major depression, and he assigned a GAF score of 60. 

The Veteran underwent a second VA mental disorders examination in May 2009.  In the mental status evaluation, the examiner reported that the Veteran was clean, neatly groomed, and casually dressed.  Though he was tense, his speech was spontaneous, loud, clear, and coherent.  His affect was appropriate, and he was cooperative toward the examiner.  The Veteran's mood was depressed.  His attention was intact, and he was oriented to person, time, and place.  The Veteran's thought process was characterized as having an overabundance of ideas, and his thought content was noted to have preoccupation with one or two topics.  The Veteran did not report suffering from hallucinations or delusions.  The Veteran does suffer from sleep impairment.  He had neither inappropriate behavior nor obsessive or ritualistic behavior.  He does not suffer from panic attacks.  Though he reported some suicidal thoughts, he had no specific ideas, plans, or attempts.  His impulse control was deemed fair.  Though he is irritable and can become verbally aggressive, there are no episodes of violence.  He is able to maintain his personal hygiene, and the examiner reported that the Veteran had no problems with his activities of daily living.  The examiner also reported that the Veteran's remote, recent, and immediate memory were normal.  The examiner assigned the Veteran a GAF range of 50-55.  She found that the Veteran had reduced reliability and productivity due to his mental disorder.  

The Board has also reviewed the Veteran's VA outpatient psychiatric treatment records from September 2005 through August 2009.  These reports show him to be suffering from symptoms similar to those found in his VA examinations.  For example, his mood and affect were frequently described as dysphoric, which is defined as restlessness or malaise.  Dorland's Illustrated Medical Dictionary 587 (31st ed. 2007).  He frequently complained of sleep impairment and poor short term memory and concentration.  His insight and judgment were consistently described as good.  In April 2007, the Veteran complained that his friends were avoiding him.  In August 2007, the Veteran spoke of a confrontation he had with his sister regarding the care of their infirm father.  This confrontation was described as verbal, and there is no indication that it was physical or violent.  

With only a few exceptions, the Veteran was not described as suffering homicidal ideations, nor was he described as suffering from psychotic symptoms.  In a May 2006 appointment, the Veteran expressed passive death wishes, but was described as non-suicidal.  In April 2007 and April 2008, the Veteran reported suffering from occasional auditory hallucinations. 

The greatest outlier in terms of medical evidence of the Veteran's symptoms comes in May 2008.  At that time, the Veteran was scheduled to undergo a VA mental disorders examination.  When the examiner thought that the Veteran had expressed a suicidal ideation, she referred the Veteran to the psychiatric interventional center for an evaluation.  The Veteran related that he was very stressed in caring for his bed-ridden father.  Though the Veteran reported intermittent thoughts of death or suicide, they never evolved into suicidal ideation.  Indeed, the VA doctor who examined the Veteran at this time noted that he had no suicidal thoughts, plans, or ideas.  The Veteran's mood was reported as "so-so."  The Veteran denied delusional thoughts or hallucinations.  His insight and judgment were good, and his memory and concentration were preserved.  The VA doctor assigned the Veteran a GAF score of 45.  At his next appointments in August 2008 and January 2009, the Veteran did not report suffering from suicidal or homicidal ideation, and he did not report having auditory hallucinations.  

The Veteran's lay statements also show that he is suffering from symptoms consistent with those described by the 30 percent rating.  In his January 2006 VA examination, the Veteran stated that he suffered from sleeping difficulties.  He stated that he is irritable and becomes verbally aggressive.  He described himself as easily depressed with crying spells, and stated that he had a hard time remembering things.  In his December 2006 Substantive Appeal, the Veteran contended that his symptomatology was closer to that of the 100 percent rating.  He stated that he has no friends and that he has been unable to work since 1989.  In a March 2009 letter, the Veteran reported that he was under a great deal of stress on account of his divorce.  In his May 2009 VA examination, the Veteran stated that he frequently got angry, but that he controlled this through medication.  He reported feeling isolated, depressed, angry and frustrated.  In his January 2010 Notice of Disagreement for his TDIU claim, the Veteran stated that he suffered from poor concentration and memory loss.  

Determining the level of social and occupational impairment that these symptoms have resulted in is made difficult by the fact that the Veteran has not worked since 1989.  He stopped working on account of his non-service connected cardiac condition, not because of his service-connected depression.  The Board nonetheless finds evidence that the Veteran's symptoms result in the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as required for a 30 percent rating.  Though the Veteran is not working, he is caring for his ailing father; the Board views this task as roughly analogous to an occupation.  The Veteran has spoken of this responsibility throughout his VA treatment records.  These records show that while the Veteran has at times disagreed with his sister over the course of caring for his father, he has nonetheless performed this duty for years.  

In this vein, rather than being seen as an outlier, the Veteran's May 2008 psychiatric evaluation is evidence of an intermittent period of inability to perform occupational tasks rather than a permanent worsening in his condition.  The Board notes that the Veteran's VA treatment both before and after this evaluation do not show that the Veteran suffered from symptoms that he complained of in May 2008.  Rather than representing a permanent worsening in his condition, this instead is better viewed as an intermittent event that is contemplated by the 30 percent rating.  

The GAF scores assigned to the Veteran are also consistent with the 30 percent rating assigned.  Again, in his January 2006 VA examination, the examiner assigned a GAF score of 60, and in his May 2009 VA examination, the examiner assigned a GAF range of 50-55.  As stated above, GAF scores of 51 to 60 are evidence of moderate symptoms or moderate difficulty in social, occupational, or school functioning, and GAF scores of 41 to 50 indicate that the examinee has serious symptoms or serious impairment in social, occupational, or school functioning.  The Veteran's scores thus reflect that he suffers from moderate symptoms (or, at worst, the highest end of serious symptoms), and these scores are consistent with the medical and lay descriptions of the Veteran's symptoms.  

The Veteran's symptoms do not match the higher 50, 70, or 100 percent ratings, nor do they result in the levels of occupational and social impairment required for those ratings.  Though the Veteran has some symptoms that are described by these higher ratings (impairment of short term memory and difficulty in establishing and maintaining effective work and social relationships are mentioned in the 50 percent rating, and difficulty in adapting to stressful circumstances and suicidal ideation are mentioned in the 70 percent rating), on the whole, his symptoms most closely approximate those codified in the 30 percent rating.  Furthermore, when he has been shown to be suffering from such symptoms, they are transient and are not consistent.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from depression, sleep impairment, and mild memory loss, among other symptoms.  These symptoms are contemplated under the applicable rating criteria for mental disorders.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's depression symptomatology results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board concludes that a 30 percent rating over the entire appeals period is appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9434.

II.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

The Veteran contends that as a result of his service-connected depression, he is unable to maintain employment; he has never contended that his other service-connected disabilities affect his employment outlook.  For the reasons that follow, however, the Board concludes that a TDIU is not warranted.  

First, the Board notes that the Veteran does not meet the schedular criteria for a TDIU.  The Veteran is service connected for the following disabilities: major depression - secondary to his loss of use of a creative organ - rated now as 30 percent disabling over the course of the entire appeals period; a skin condition, rated as 30 percent disabling; left arm thromoplebitis, rated as noncompensably disabling; and loss of use of a creative organ, rated as noncompensably disabling.  The Veteran also receives special monthly compensation for his loss of use of a creative organ.  The Veteran thus has four service-connected disabilities and a combined rating of 50 percent.

Pursuant to 38 C.F.R. § 4.16, if a claimant is service-connected for two or more disabilities, then he must have at least one disability rated as 40 percent disabling or higher and a combined rating of at least 70 percent.  The Veteran satisfies neither criterion.  

Further, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as required for the award of a TDIU.  Since filing his claim, the Veteran has undergone VA examinations germane to each of his service-connected disabilities.  None of these examinations have stated that the Veteran's service-connected disabilities are so severe as to prevent him from working.  

With respect to his left arm thrombophlebitis, a June 2008 examination found that this condition resulted in no edema, no pain, no tenderness, and no muscle atrophy.  The examiner also reported that this disability did not preclude exercise or exertion, and that it had no effects on his daily activities.  With respect to the Veteran's skin condition, the examiner noted that the Veteran continued to suffer from a fungus on his feet and hands.  In a May 2008 VA genitourinary examination, the examiner found that the Veteran's erectile dysfunction results in significant effects on the Veteran's sexual relationship with partners, but found no other effects on the Veteran's usual daily activities.  Finally, with respect to his depression, neither of the Veteran's VA examinations concluded that the Veteran was unable to work on account of his depression.  

In support of his claim, the Veteran submitted a May 2008 letter from a private physician, Miguel E. Figueroa Mejias, MD.  Dr. Mejias summarized the Veteran's service-connected disabilities, and stated that the Veteran has memory loss of recent events, isolation, time disorientation, and poor socialization with others.  Dr. Mejias offered his conclusion that the Veteran is "totally physical [sic] and mentally unemployable" as a result of his service-connected conditions.  

To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

Dr. Mejias' opinion is similar to that described in Nieves-Rodriguez, offering data and conclusions but no analysis of how and why the Veteran's service-connected disabilities result in his being unemployable.  Indeed, the symptoms described by Dr. Mejias relate only to one of the Veteran's service-connected disabilities (his depression), and these symptoms align with a rating that is far less than total.  Absent any commentary or further explanation, Dr. Mejias' opinion can be afforded little weight.  

Finally, there is little in the way of lay evidence that is relevant to this claim.  In his January 2010 Notice of Disagreement, the Veteran stated that he attempted to work as a bartender, but was unable to on account of his depression.  He stated that he was hindered by poor concentration and memory loss.  While his statements are evidence that this particular occupation may not be available to him, they do not show that he is unable to secure or follow a substantially gainful occupation.

In summary, the Board finds that the Veteran does not meet the schedular criteria for the award of a TDIU, nor is it shown he is unable to secure or follow a substantially gainful occupation on account of his service-connected disabilities.  Accordingly the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the Veteran's claim for an increased initial rating for his service-connected depression, VA has met its duty to notify.  Service connection for this issue was granted in an April 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim for a TDIU, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim for a TDIU and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran also was afforded a VA compensation and pension examination germane to each of his service connected disabilities.  Thus, the duty to assist has been satisfied.  

ORDER

A 30 percent rating for the Veteran's service-connected depression over the course of the entire appeals period is granted.

A total disability rating based on individual unemployability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


